Case 1:19-cv-01924-REB-NRN Document 1 Filed 07/03/19 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO



  Civil Action No.:

  EL TAPATIO, INC. dba EL TEJADO MEXICAN RESTAURANT,

          Plaintiff,

  v.

  HAMILTON SPECIALTY INSURANCE COMPANY,

          Defendant.


                                       NOTICE OF REMOVAL


          COMES NOW, Defendant, Hamilton Specialty Insurance Company (“Hamilton”), by

  and through its attorney, Justin C. Mankin of Montgomery Amatuzio Chase Bell Jones, LLP, and

  respectfully submits this Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441 and 1446. As

  grounds therefor, Hamilton states as follows:

          1.      On May 7, 2019, Plaintiff El Tapatio dba El Tejado Mexican Restaurant

  (“Plaintiff”) filed its Complaint against Hamilton in the District Court for Jefferson County,

  Colorado. See Exhibit A, Complaint. The Complaint asserts, inter alia, that Hamilton breached

  its insurance contract with Plaintiff, breached its duty of good faith and fair dealing, and

  unreasonably delayed and denied payment of “covered benefits” pursuant to C.R.S. §§ 10-3-

  1115 and 10-3-1116. See e.g. id. at ¶¶ 89, 110, 130-31. The Complaint further seeks declaratory

  relief by requesting that this Court order the parties to participate in an appraisal. Id. at ¶ 83.
Case 1:19-cv-01924-REB-NRN Document 1 Filed 07/03/19 USDC Colorado Page 2 of 5




         2.      Pursuant to 28 U.S.C. § 1332(a), this Court has jurisdiction over civil actions

  between citizens of different states, provided the amount in controversy exceeds the sum of

  $75,000.00, exclusive of interest and costs. 28 U.S.C. § 1332(a)(1). “[A] defendant seeking to

  remove a case to a federal court must file in the federal forum a Notice of Removal ‘containing a

  short and plain statement of the grounds for removal.’” Dart Cherokee Basin Operating Co.,

  LLC v. Owens, 135 S.Ct. 547, 553 (2014) (“Dart”) (quoting 28 U.S.C. § 1446(a)).

         3.      The diversity requirement of § 1332(a) is satisfied here as the parties are

  completely diverse. Plaintiff alleges that it is “a Colorado corporation with its principal office in

  Lakewood, Colorado.” See Ex. A at ¶ 2. Hamilton’s, n/k/a Blackboard Specialty Insurance

  Company, state of incorporation is Delaware, and its principal place of business is located at

  1209 Orange Street, Wilmington, Delaware 19801. Exhibit B, Business Entity Summary.

         4.      This matter arises from a disputed property insurance claim occurring while a

  policy of insurance issued by Hamilton to Plaintiff was in effect. Ex. A at ¶ 8. Plaintiff alleges

  that on May 8, 2017, its property located at 5390 Wadsworth Bypass, Arvada, Colorado 80002

  suffered physical loss and damage as a result of hail and/or wind. Ex. A at ¶¶ 10, 33. Plaintiff

  alleges Hamilton retained Ethan Swancer to evaluate the claimed physical loss and damage to the

  property, who thereafter generated an estimate “outlining” $192,630.12 in replacement cost

  value benefits and $158,749.68 in actual cash value benefits required to repair the property. Ex.

  A at ¶¶ 42, 44. Plaintiff, however, alleges this estimate was inadequate and failed to fully

  indemnify Plaintiff for the physical loss and damages it claimed to have been sustained. See e.g.

  Ex. A at ¶ 45. Through this lawsuit, Plaintiff seeks recovery for replacement cost value benefits

  and actual cash value benefits to repair the property at or around the values identified above, see



                                                   2
Case 1:19-cv-01924-REB-NRN Document 1 Filed 07/03/19 USDC Colorado Page 3 of 5




  Ex. A at ¶ 44, plus statutory damages, including attorney’s fees, court costs and two times the

  covered benefit allegedly delayed or denied. Id. at ¶¶ 134-35. These assertions, therefore, are

  sufficient to show that the amount in controversy exceeds $75,000.00.

         5.       Aside from the allegations contained in the Complaint, the Tenth Circuit Court of

  Appeals ruled that the Civil Cover Sheet filed in Colorado state court actions satisfies the

  jurisdictional amount in controversy as “other paper.” See Paros Properties LLC v. Colorado

  Cas. Ins. Co., 835 F.3d 1264, 1272-73 (10th Cir. 2016) (“There is no ambiguity in the cover

  sheet. And we see no reason not to credit an assertion by an officer of the court on a matter of

  significant consequence in the state proceeding (whether or not simplified procedures will

  apply).”) (citing Henderson v. Target Stores, Inc., 431 F.Supp.2d 1143, 1144 (D. Colo. 2006)).

  Here, the Civil Cover Sheet filed in state court asserts that a monetary judgment in excess of

  $100,000.00 is sought by Plaintiff against Hamilton, exclusive of interest and costs. Exhibit C,

  p. 2, Civil Cover Sheet. Therefore, the jurisdictional amount in controversy has been met.

         6.       The timing for removal is controlled by § 1446(b), which provides:

         [t]he notice of removal of a civil action or proceeding shall be filed within 30
         days after the receipt by the defendant, through service or otherwise, of a copy of
         the initial pleading setting forth the claim for relief upon which such action or
         proceeding is based, or within 30 days after the service of summons upon the
         defendant if such initial pleading has then been filed in court and is not required
         to be served on the defendant, whichever period is shorter.

  28 U.S.C. § 1446(b). Hamilton was served on June 3, 2019. See Exhibit D, Affidavit of Service.

  Thus, this Notice of Removal is timely, as Hamilton has filed the same within thirty days after

  service of the initial pleading, which provided Hamilton with sufficient information to ascertain

  removability.




                                                  3
Case 1:19-cv-01924-REB-NRN Document 1 Filed 07/03/19 USDC Colorado Page 4 of 5




           7.     Pursuant to 28 U.S.C. § 1446(d), Hamilton will promptly serve Plaintiff with

  written notice of the filing of this Notice of Removal and file a copy in the appropriate state

  court.

           8.     As required by D.C.Colo.LCivR 81.1 and § 1446(a), all papers filed in this matter

  in the District Court for Jefferson County, Colorado, are attached to this Notice of Removal as

  specifically referenced exhibits; a current docket sheet is filed under separate cover. Hamilton

  will also separately file each pending motion, petition, and related response, if any.

           9.     Pursuant to D.C.Colo.LCivR 81.1, Hamilton represents that no motion hearings

  are currently set in the state court action and no trial date has been set.

           10.    By filing this Notice of Removal, Hamilton does not waive any defenses that may

  be available to it.

           Dated July 3, 2019

                                                         MONTGOMERY AMATUZIO
                                                         CHASE BELL JONES, LLP

                                                         By: /s/Justin C. Mankin
                                                             Justin C. Mankin
                                                             4100 E. Mississippi Ave, 16th Floor
                                                             Denver, Colorado 80246
                                                             Telephone: (303) 592-6600
                                                             Fax: (303) 592-6666
                                                             jmankin@mac-legal.com

                                                         ATTORNEYS FOR DEFENDANT
                                                         HAMILTON SPECIALTY INSURANCE
                                                         COMPANY




                                                     4
Case 1:19-cv-01924-REB-NRN Document 1 Filed 07/03/19 USDC Colorado Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that, on July 3, 2019, a true and correct copy of the foregoing NOTICE
  OF REMOVAL was prepared for service to the following in the manner indicated below:

  Counsel for Plaintiff:
  Jonathan E. Bukowski, Esq.
  Larry E. Bache, Jr., Esq.
  Timothy G. Burchard, II, Esq.
  Merlin Law Group, P.A.
  1001 – 17th St., Suite 1150
  Denver, CO 80202
  jbukowski@merlinlawgroup.com;
  lbache@merlinlawgroup.com;
  tburchard@merlinlawgroup.com

      U.S. Mail    E-mail     ECF

                                                   s/Lisa M. Gruning
                                                   [Signature on File: Lisa M. Gruning]




                                               5
